Title: To Thomas Jefferson from Philadelphia Merchants and Others, 2 February 1803
From: 
To: Jefferson, Thomas


          
            Philadelphia February 2d. 1803
          
          The Memorial of the subscribers, Merchants and others of the City of Philadelphia Respectfully sheweth—
          That they have heard with concern that applications have been made for the removal from Office of Allen McLane Esquire Collector of the Port or District of Wilmington in the State of Delaware—
          That your Memorialists have been for many years, well acquainted with the said Allen McLane, and are most of them (from the nature of our Health Laws, and the occasional obstruction of the Navigation of the River Delaware) interested in, or have concerns with the Trade of Delaware State, particularly at the Port of Wilmington:—
          That the said Allen McLane from his well known meritorious services during the Revolutionary War, was highly deserving of the Appointments which he received, and in the execution of the office which he now holds, We can, either from personal knowledge, or from well founded information, Certify, that he has given the utmost satisfaction to those who have had occasion to transact business with him; having uniformly facilitated the Mercantile interest by every possible accommodation not inconsistent with the Public Good.
          That charges were made against him for supposed Misconduct in Office, but on a full Enquiry & Investigation made by order of the Secretary of the Treasury a Report was made favorable to the said Allen McLane, which we are informed was layed before your Excellency and approved, and further, that he has conducted himself in his office with such punctuality and Attention to his Duty to the United States as to have received the approbation of the Department under which he Acts—
          And as the said McLane has for some years past withdrawn from other business, and applied himself solely to the Public Service, and having a large family to support, would be greatly injured by removal from his present office; We therefore beg leave respectfully to recommend him to the President to be continued in his said Office of Collector of the said Port or District of Wilmington—
          
            Thomas Leiper
            Wm McFaden
            Moses Nathan
            Mahlon Hutchinson
            Cha Biddle
          
        